826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chester PATTERSON, Petitioner-Appellant,v.Robert REDMAN, Respondent-Appellee.
No. 86-1035
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1987.

Before:  KEITH and NORRIS, Circuit Judges, and GIBBONS, District Judge.*
PER CURIAM.


1
Petitioner, Chester Patterson, appeals from the judgment of the district court denying his petition for a writ of habeas corpus.


2
Having carefully considered the record, the briefs of the parties, and oral argument from counsel for the parties, we are unable to say that the district court erred in denying the petition for habeas corpus.  Accordingly, we affirm the judgment of the district court, for the reasons set out in the court's memorandum opinion of December 13, 1985.



*
 Hon.  Julia S. Gibbons, United States District Judge for the Western District of Tennessee, sitting by designation